In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Richardson, J.), dated May 26, 2006, which denied, as untimely, his objections to an order of the same court (Blaustein, S.M.), dated March 7, 2006, which, after a hearing, inter alia, in effect, granted his petition for a downward modification of his child support obligation and directed a recalculation of arrears in support.
Ordered that the order is affirmed, without costs or disbursements.
Family Court Act § 439 (e) provides that either party may file, with the Family Court, specific written objections to a final order of a Support Magistrate, within 35 days after the mailing of the order to the party. Since the father did not timely submit objections to the Support Magistrate’s order, the Family Court properly denied his objections on this ground (see Matter of Pedone v Corpes, 24 AD3d 559 [2005]; Matter of Mazzilli v Mazzilli, 17 AD3d 680 [2005]; Matter of Herman v Herman, 11 AD3d 536 [2004]). Prudenti, EJ., Fisher, Lifson and Angiolillo, JJ., concur.